[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS
                                                                      FILED
                        FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                          ________________________ ELEVENTH CIRCUIT
                                                                 JUNE 15, 2006
                                No. 06-10079                   THOMAS K. KAHN
                            Non-Argument Calendar                  CLERK
                          ________________________

                   D. C. Docket No. 04-00040-CR-FTM-DNF

UNITED STATES OF AMERICA,


                                                                  Plaintiff-Appellee,

                                      versus

SAM HARRIS, JR.,

                                                             Defendant-Appellant.


                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                        _________________________

                                 (June 15, 2006)

Before DUBINA, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

      Darlene M. Geiger, appointed counsel for Sam Harris, Jr. in this direct

criminal appeal, has moved to withdraw from further representation of the
appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Harris’s conviction and sentence

are AFFIRMED.




                                          2